MEMORANDUM**
Chapter 7 debtors Coleman M. Osburn and Lola M. Osburn appeal pro se the district court’s judgment affirming the bankruptcy court’s summary judgment in favor of the Internal Revenue Service (“IRS”) in their adversary proceeding seeking declaratory and injunctive relief and damages. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo, DeRoche v. Arizona Industrial Commission (In re DeRoche), 287 F.3d 751, 754 (9th Cir.2002), and we affirm.
Summary judgment was proper because the Osburns failed to raise a genuine issue of material fact as to whether the IRS failed to make timely assessments against them, see 26 U.S.C. § 6501(c), or whether the IRS failed to follow proper procedures when it levied on their residence, see 26 U.S.C. § 6334(e).
Appellants’ remaining contentions lack merit.
Appellee’s motion to strike is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.